DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/14/21 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins by repeating information in the title.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ludwig et al. US 2016/0057993 A1.
Regarding claim 1, Ludwig discloses a colloidal solution for decontamination comprising cerium salt and water solvent (see [0132] and [0191]).
Regarding claims 2-14, Ludwig discloses or suggests the claimed features, such as surfactant, mono-dispersion, and hydrocarbons.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 20 2006 005910 U1.
Regarding claim 1, DE ‘910 discloses a liquid decontaminating composition comprising cerium oxide and water (see claims).
Regarding claims 2-14, DE ‘910 discloses the claimed features such as the above, as well as surfactant, a chelating agent (see claims 1-4) as the above, as well as ethanol, ethylene glycol, cerium oxide, and oxidizers (claims and Examples).
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 0 898 985 A1.
Regarding claim 1, EP ‘985 discloses a decontaminating composition comprising water and cerium salt or oxide (pages 8-10).
Regarding claims 2-14, EP ‘985 discloses the claimed features, such as oxidizers, hydrogen peroxide, hydrocarbons, and iron hydroxide.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 99/46010 A1.

Regarding claims 2-14, WO ‘010 discloses the claimed features such as surfactant, oxidizing agent, polyalkylenes, nitrates, and sulfates.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2007/141781 A2.
Regarding claim 1, WO ‘781 discloses a liquid decontaminating composition comprising water and cerium oxide.
Regarding claims 2-14, WO ‘781 discloses the claimed features, such as hydrogen peroxide, polymers, slurry form, and silver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736